Exhibit 10.2



AMENDED AND RESTATED CONFIDENTIALITY, NON-COMPETITION, AND
NON-SOLICITATION AGREEMENT


This Amended and Restated Confidentiality, Non-Competition, and Non-Solicitation
Agreement (“Agreement”) is made and entered into this 25th day of January 2019
by and between Sound Community Bank, a Washington corporation (the “Company”),
and Laura Lee Stewart (the “Employee”). This Agreement amends and restates the
Confidentiality, Non-Competition, and Non-Solicitation Agreement between the
Company and the Executive as originally adopted effective December 30, 2011, as
amended and restated on November 23, 2015 (the “Prior Agreement”).


WHEREAS the Employee is a key member of the management of the Company and has
provided guidance, leadership, and direction in the growth, management, and
development of the Company and has learned trade secrets, confidential
procedures and information, and sensitive business plans of the Company;


WHEREAS the Company desires to continue to employ the Employee, and the Employee
desires to continue employment with the Company;


WHEREAS the Company desires to restrict, after the Employee’s Separation from
Service with the Company, the Employee’s availability to other companies or
entities that compete with the Company;


WHEREAS the Employee agrees to undertake such post-employment restrictions in
exchange for the severance payments described herein;


NOW THEREFORE, in consideration of these premises, the mutual promises and
undertakings set forth in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Employee and the Company hereby agree as follows.


1.          DEFINITIONS.  As used in this Agreement, certain terms shall have
the following meanings:



 
a.
Affiliate shall mean the Company and any entity that directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with the Company.
       
b.
Cause shall mean and be limited to:  (i) willful and gross neglect of duties by
the Employee, (ii) an act or acts committed by the Employee constituting a
felony and substantially detrimental to the Company or its reputation, (iii) any
action or inaction detrimental to the Company or its reputation that results in
regulatory enforcement action, whether or not such enforcement action is subject
to direct enforcement under 12 U.S.C § 1818(i)(l), by any regulatory authorities
having authority over the Company, (iv) any regulatory or other finding, action
or directive requiring Employee’s termination of employment pursuant to any




--------------------------------------------------------------------------------










   
applicable statue, rule or regulation; and/or (v) any violation of Employee’s
obligations under this Agreement, including, without limitation, the obligations
set forth in paragraphs 3, 4, 6 and 7.
       
c.
Change in Control shall mean a change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the assets of the
Company, as such change is defined under the default definition in Treasury
Regulation §1.409A-3(i)(5) or any subsequently applicable Treasury Regulation.
       
d.
Code shall mean the Internal Revenue Code of 1986, as amended, or any successor
statute, rule or regulation of similar effect.
       
e.
Customer shall mean any individual, joint venturer, entity of any sort, or other
business partner of the Company or its Affiliates with, for, or to whom the
Company or its Affiliates have provided financial products or services during
the final two years of the Employee’s employment with the Company, or any
individual, joint venturer, entity of any sort, or business partner whom the
Company or any of its Affiliates has identified as a prospective customer of
financial products or services within the final year of the Employee’s
employment with the Company or any of its Affiliates.
       
f.
Disability or Disabled means the Employee:  (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or (ii) by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, is receiving income replacement benefits for a period of not
less than three (3) months under a disability plan covering employees of the
Company.
       
g.
Financial products or services shall mean any product or service that a
financial institution or a financial holding company could offer by engaging in
any activity that is financial in nature or incidental to such a financial
activity under Section 4(k) of the Bank Holding Company Act of 1956 and that is
offered by the Company or an Affiliate on the date of the Employee’s Separation
from Service, including but not limited to banking activities and activities
that are closely related and a proper incident to banking, or other products or
services of the type in which the Employee was involved during the Employee’s
employment with the Company.
       
h.
Good Reason shall mean and be limited to:  (i) without the Employee’s express
written consent, a material diminution in authority, duties or responsibilities,
except as required by any regulatory or other finding, action or directive
pursuant to any applicable statute, rule or regulation; (ii) any material
reduction by the Company in the Employee’s Base Salary; (iii) any failure of the
Company to obtain the assumption of, or the agreement to perform, this Agreement
by any successor as contemplated in paragraph 15 hereof; (iv) the Company’s
material



2

--------------------------------------------------------------------------------












   
breach of this Agreement; or (v) the Company requiring the Employee to be
permanently assigned to a location more than 35 miles from Employee’s current
work location, except for required travel on Company business, or, in the event
the Employee consents to any relocation, and such relocation is more than 35
miles from the Employee’s previous location, the failure by the Company to pay
(or reimburse the Employee) for all reasonable moving expenses incurred by the
Employee relating to a change of the Employee’s principal residence in
connection with such relocation and to indemnify the Employee against any loss
realized on the sale of the Employee’s principal residence in connection with
any such change of residence. Good Reason shall be deemed to occur only when
Employee provides written notice to the Company of Employee’s judgment that a
Good Reason event has occurred within 90 days of such occurrence, and the
Company will have at least 30 days during which it may remedy the condition.
       
i.
Specified Employee means an employee who at the time of termination of
employment is a key employee of the Company, if any stock of Sound Financial is
publicly traded on an established securities market or otherwise. For purposes
of this Agreement, an employee is a key employee if the employee meets the
requirements of Code Section 416(i)(1)(A)(i), (ii) or (iii) (applied in
accordance with the regulations thereunder and disregarding Section 416(i)(5))
at any time during the 12-month period ending on December 31 (the
“identification period”). If the employee is a key employee during an
identification period, the employee is treated as a key employee for purposes of
this Agreement during the twelve (12) month period that begins on the first day
of January following the close of the identification period.
       
j.
Sound Financial shall mean Sound Financial Bancorp, Inc., the parent holding
company of the Company.
       
k.
Voluntary Termination shall mean the termination by Employee of Employee’s
employment, which is not the result of Good Reason.
       
l.
By way of clarification, when used in this Agreement, the terms "Separation from
Service," "separation from service," "termination of employment," "terminates 
employment" and similar phrases in each case shall mean a "Separation  from
Service" as defined in Treasury Regulation §1.409A-l(h), taking into account all
of the facts and circumstances, special rules and presumptions set forth in such
regulation.



2.          TERM.  The term of this Agreement shall commence upon the date the
Employee has a Separation from Service and shall continue for a period of 36
months following the date of such Separation from Service, with such term
referred to herein as the “Restricted Period.”


3.          NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.  Except as permitted in
writing by the Company, the Employee shall not at any time divulge, furnish or
make accessible to anyone, or use in any way other than in the ordinary course
of the business of the Company or its Affiliates, any confidential, proprietary
or secret knowledge or information


3

--------------------------------------------------------------------------------









of the Company or its Affiliates that the Employee has acquired or will acquire
about the Company or its Affiliates, whether developed by herself or by others,
concerning (i) any trade secrets; (ii) any confidential, proprietary or secret
designs, programs, processes, formulae, plans, devices or material (whether or
not patented or patentable) directly or indirectly useful in any aspect of the
business of the Company or of its Affiliates; (iii) any customer or supplier
lists; (iv) any confidential, proprietary or secret development or research
work; (v) any strategic or other business, marketing or sales plans; (vi) any
financial data or plans; or (viii) any other confidential, proprietary or secret
information about any aspect of the business of the Company or of its Affiliates
(collectively “Confidential Information”). The Employee acknowledges that the
knowledge and information described above constitutes a unique and valuable
asset of the Company and represents a substantial investment of time and expense
by the Company and that any disclosure or other use of such knowledge or
information other than for the sole benefit of the Company or its Affiliates
would be wrongful and would cause irreparable harm to the Company. The Employee
shall not intentionally commit any act that would materially reduce the value of
such knowledge or information to the Company or its Affiliates. The Employee's
obligations under this Agreement to maintain the confidentiality of the
Company's confidential, proprietary, and secret information are in addition to
any obligations of the Employee under applicable statutory or common law . The
obligations of the Employee under this paragraph 3 shall survive the termination
of this Agreement and the termination of the Employee’s employment with the
Company.




a.
Exceptions.  The foregoing obligations of confidentiality shall not apply to any
knowledge or information that:  (i) is now or subsequently becomes generally
publicly known, other than as a direct or indirect result of the breach of this
Agreement; (ii) is independently made available to the Employee in good faith by
a third party who has not violated a confidential relationship with the Company
or its Affiliates or any other entity; or (iii) is required to be disclosed by
law or legal process. Notwithstanding anything to the contrary herein, the
parties hereto agree that nothing contained in this Agreement limits the
Employee’s ability to report information to or file a charge or complaint with
the Equal Employment Opportunity Commission, the Securities and Exchange
Commission, the Federal Deposit Insurance Corporation, the Board of Governors of
the Federal Reserve System or any other federal, state or local governmental
agency or commission that has jurisdiction over the Company or any Affiliate
(the “Government Agencies”). The Employee further understands that this
Agreement does not limit his ability to communicate with any Government Agencies
or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company and/or any Affiliate. This Agreement
does not limit the Employee’s right to receive an award for information provided
to any Government Agencies. In addition, pursuant to the Defend Trade Secrets
Act of 2016, the Employee understands that an individual may not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (i) is made (A) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney; and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
that is filed under seal in a lawsuit or




4

--------------------------------------------------------------------------------















other proceeding.  Further, an individual who files a lawsuit for retaliation by
an employer for reporting a suspected violation of law may disclose the
employer's trade secrets to the attorney and use the trade secret information in
the court proceeding if the individual (y) files any document containing the
trade secret under seal; and (z) does not disclose the trade secret, except
pursuant to court order.



4.          NON-COMPETITION AND NON-SOLICITATION.



 
a.
Non-Competition Obligations.  For and in consideration of the payments described
in paragraph 5, the Employee shall not, during the Restricted Period, either
separately, jointly or in association with others, directly or indirectly, as an
agent, employee, owner, partner, stockholder or otherwise, compete with the
Company or any of its Affiliates, or establish, engage in, or become interested
in any business, trade or occupation that competes with the Company or any of
its Affiliates, in the financial products or services industry (a “Competing
Entity”), if such Competing Entity has an office in (i) any county in which the
Company or any Affiliate has an office or (ii) any county adjacent to any of the
counties covered by clause (i). The Company and the Employee acknowledge that,
during the term of the Employee’s employment, the Employee has acquired special
and confidential knowledge regarding the operations of the Company and its
Affiliates. Furthermore, although not a term or condition of this Agreement, the
Company and the Employee acknowledge that the Employee’s services have been used
and are being used by the Company in executive, managerial, and supervisory
capacities throughout the areas in which the Company and its Affiliates conduct
business. Employee acknowledges that the non-compete restrictions contained
herein are reasonable and fair in scope and necessary to protect the legitimate
business interests of the Company.
       
b.
Non-Solicitation Obligations.  For and in consideration of the payments
described in paragraph 5, the Employee shall not, during the Restricted Period: 
(a) directly or indirectly solicit or attempt to solicit any customer of the
Company or any of its Affiliates to accept or purchase financial products or
services of the same nature, kind or variety currently being provided to the
customer by the Company or any of its Affiliates, or being provided to the
customer by the Company or any of its Affiliates when the Employee’s Separation
from Service occurs; (b) directly or indirectly influence or attempt to
influence any customer, joint venturer or other business partner of the Company
or any of its Affiliates to alter that person or entity’s business relationship
with the Company or any of its Affiliates to terminate an employment or
contractual relationship with the Company or any of its Affiliates, and shall
not hire any person employed by the Company or any of its Affiliates during the
two (2)-year period immediately



5

--------------------------------------------------------------------------------











   
before the Employee’s employment termination or any person employed by the
Company or any of its Affiliates during the term of this covenant.
       
c.
Duration; no impact on existing obligations under law or contract.  The
covenants in this paragraph 4 shall apply throughout the Restricted Period.  The
Restricted Period referenced herein shall be tolled and shall not run during any
period of time the Employee is in breach of this Agreement and/or in violation
of any of the covenants contained herein, and once tolled hereunder shall not
begin to run again until such time as all such breach and/or violations have
ceased. The Employees acknowledges and agrees that nothing in this Agreement is
intended to or shall have any impact on the Employee’s obligations as an officer
or employee of the Company to refrain from competing against the Company or any
of its Affiliates, soliciting customers, officers or employees of the Company or
any of its Affiliates, or disclosing confidential information of the Company or
any of its Affiliates while the Employee is serving as an officer or employee of
the Company or thereafter, whether the Employee’s obligations arise under
applicable statutory or common law, under an employment agreement, or otherwise.
       
d.
Forfeiture of payments under this Agreement.  If the Employee breaches any of
the covenants in this paragraph 4, the Employee’s right to any of the payments
specified in paragraph 5 after the date of the breach shall be forever forfeited
and the right of the Employee’s designated beneficiary or estate to any payments
under this Agreement shall likewise be forever forfeited. This forfeiture is in
addition to and not instead of any injunctive or other relief that may be
available to the Company. The Employee further acknowledges and agrees that any
breach of any of the covenants in paragraphs 3, 4 and 7 shall be deemed a
material breach by the Employee of this Agreement.



5.          NON-COMPETITION AND NON-SOLICITATION PAYMENTS.



 
a.
Payments.  In consideration of the Employee’s non-competition and
non-solicitation obligations, as described in paragraph 4, the Company shall pay
to the Employee:
         
(i)
Upon the termination of Employee’s employment by the Company for Cause or upon a
Voluntary Termination of Employment by the Employee, except for a Termination
for Good Reason, a bi-monthly payment, in an amount equal to $3,541.67, which
amount shall be paid in equal bi-monthly payments during the Restricted Period
beginning on the fifth day of the month following the Employee’s Separation from
Service; or
           
(ii)
Except as set forth in paragraph 5(c) below, upon the Employee’s Separation from
Service for any reason other than those set forth in subparagraph (a)(i) above,
an amount equal to the aggregate of 1.5 times the annual rate of base salary
then being paid to the employee, plus the average of the past three years short
term bonus pay, which amount shall be paid in 12 equal monthly payments
beginning on the first day of the month following the Employee’s Separation from
Service.





6

--------------------------------------------------------------------------------











   
(iii)
Notwithstanding (i) and (ii) above, in the event the Employee has an involuntary
Separation from Service including Good Reason that occurs within 24 months
immediately following a Change in Control, the Employee shall receive an amount
equal to the amount determined in (ii) above to be paid in a lump sum within 10
business days following the date of such involuntary Separation from Service.
           
(ii)
Except as set forth in paragraph 5(c) below, upon the Employee’s Separation from
Service for any reason other than those set forth in subparagraph (a)(i) above,
an amount equal to the aggregate of 1.5 times the annual rate of base salary
then being paid to the employee, plus the average of the past three years short
term bonus pay, which amount shall be paid in 12 equal monthly payments
beginning on the first day of the month following the Employee’s Separation from
Service.
         
b.
Potential six-month delay under Section 409A.  If, when Separation from Service
occurs, the Employee is a specified employee within the meaning of Section 409A
of the Code, and if the non-competition payments under this paragraph 5 would be
considered deferred compensation under Section 409A of the Code, and finally if
an exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i) of
the Code is not available, the Employee’s non-competition payments for the first
six months following Separation from Service shall be paid to the Employee in a
single lump sum on the first day of the seventh month after the month in which
the Employee’s Separation from Service occurs.
         
c.
Death and Disability.  Notwithstanding anything herein to the contrary, no
amounts are payable under this Agreement in the event of the Employee’s
Separation from Service as a result of death or Disability. Further, all
payments under this Agreement shall cease upon the Employee’s death.
         
d.
Employee’s Ineligibility to Work in Financial Products or Services Industry. 
Notwithstanding anything herein to the contrary, no amounts are payable under
this Agreement in the event of a regulatory or other finding, action or
directive resulting in the Employee’s ineligibility to work in the financial
products or services industry (as defined in paragraph 1(g) above) pursuant to
any applicable statute, rule or regulation.



  6.          CONSULTING AND ADVISORY SERVICES.




 a.
Services to be Provided by the Employee.  Upon her Separation from Service with
the Company and continuing for the Restricted Period, the Employee shall provide
consulting and advisory services to the Company and any of its Affiliates with
regard to the following matters:



A.          Shareholder and investor relations;


B.          Legislative and regulatory developments impacting the Company;


C.          The market area and customers served by the Company;


D.          The business of financial institutions and their affiliates
generally; and


7

--------------------------------------------------------------------------------









E.          Such other matters as may be requested by the President of the
Company from time to time.




 b.
Time Commitment, Status and Responsibilities the Employee.  The Employee shall
make herself available to provide the above consulting services, at the request
of the Company, for a maximum of 25 hours per month.  Such services shall be
provided by the Employee at places and times as the Company and the Employee
shall agree. The Employee shall have the status of independent contractor and
nothing in this Agreement shall:  (i) be construed or interpreted as creating a
relationship  of employer and employee or principal and agent between the
Employee and the Company; (ii) give either party the power to direct and control
the day-to-day activities of the other; (iii) constitute the parties as
partners, joint venturers or otherwise; or (iv) allow the Employee to create or
assume any obligation on behalf of the Company for any purpose whatsoever.  The
Employee will not be entitled to any employee benefits during the Restricted
Period as a result of this Agreement or the Prior Agreement. The Employee shall
be responsible for paying all income taxes and other taxes owed by the Employee
on amounts paid to the Employee pursuant to this Agreement. The Employee shall
be responsible for keeping third persons appropriately informed of her inability
to act in any way on behalf of the Company.  During the Restricted Period, the
Employee shall adhere to the Code of Business Conduct and Ethics of the Company.





c.
Title.  The Company and the Employee shall agree to an appropriate title for the
Employee during the Restricted Period.





d.
Responsibilities of the Company.  During the Restricted Period, the Company
shall provide the Employee, on the premises of the Company, with an office,
computer, telephone and appropriate supplies and secretarial assistance
necessary or appropriate for the Employee to perform the consulting services
enumerated above.  The Company shall provide the Employee with an email address
utilizing the domain name of the Company.





e.
Compensation. The Employee shall not receive any additional compensation beyond
that provided for in the Agreement for performing the consulting services
enumerated in this Agreement, it being expressly agreed that her use of office
space, a computer, telephone, supplies and secretarial assistance shall
constitute adequate consideration for her services hereunder.



7.          RETURN OF RECORDS AND PROPERTY.  Upon the Employee's Separation from
Service for any reason, or at any time upon the Company's request, the Employee
shall promptly deliver to the Company all Company and Affiliate records and all
Company and Affiliate property in the Employee’s possession or the Employee’s
control, including without limitation manuals, books, blank forms, documents,
letters, memoranda, notes, notebooks, reports, printouts, computer disks,
computer tapes, source codes, data, tables or calculations, and all copies
thereof; documents that in whole or in part contain any Confidential Information
of the Company or its Affiliates and all copies thereof; and keys, access cards,
access codes, passwords, credit cards, personal or laptop computers, telephones,
PDAs, smart phones, and other electronic equipment belonging to the Company or
an Affiliate.


8

--------------------------------------------------------------------------------











8.          REMEDIES.  Employee agrees that if Employee fails to fulfill
Employee’s obligations under this Agreement, including, without limitation, the
Non-Competition and Non-Solicitation obligations set forth in paragraph 4, the
damages to the Company or any of its Affiliates would be very difficult or
impossible to determine.  Therefore, in addition to any other rights or remedies
available to the Company at law, in equity or by statute, Employee hereby
consents to the specific enforcement by the Company of this Agreement through an
injunction or restraining order issued by an appropriate court, without the
necessity of proving actual damages, and Employee hereby waives as a defense to
any equitable action the allegation that the Company has an adequate remedy at
law.  The provisions of this paragraph shall not diminish the right of the
Company to claim and recover damages or to obtain any equitable remedy in
addition to injunctive relief to which the Company may otherwise be entitled. 
The Employee understands and agrees that the Employee will also be responsible
for all costs and attorney’s fees incurred by the Company in enforcing any of
the provisions of this Agreement including, but not limited to, expert witness
fees and deposition costs.


9.          SEVERABILITY.  If, for any reason, any paragraph or portion of this
Agreement shall be held by a court to be invalid or unenforceable, it is agreed
that such holding shall not affect any other section or portion of this
Agreement. The covenants in paragraph 4(a) with respect to the geographic area
shall be deemed to be separate covenants with respect to each county, and should
any court of competent jurisdiction conclude or find that this Agreement or any
portion is not enforceable with respect to a particular county, such conclusion
or finding shall in no way render invalid or unenforceable the covenants herein
with respect to any other county.   If the final judgment of a court of
competent jurisdiction declares that any term or provision of this Agreement is
invalid or unenforceable, the parties agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration or area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified after the expiration of the
time within which the judgment may be appealed.  If such court does not have the
legal authority to take the actions described in the preceding sentence, the
parties agree to negotiate in good faith a modified provision that would, in so
far as possible, reflect the original intent of this Agreement, including
without limitation paragraph 4 hereof, without violating applicable law.


10.          ENTIRE AGREEMENT.  This Agreement constitutes the entire agreement
between Company and the Employee concerning the subject matter of
confidentiality, non-competition and non-solicitation and supersedes all prior
agreements between the parties with respect to the subject matter hereof,
including, without limitation, the Management/Employment Agreement, executed
February 27, 2007 and amended August 27, 2007, and the Prior Agreement. For
clarification purposes, nothing contained herein shall supersede the Amended and
Restated Supplemental Executive Retirement Plan Agreement between the Company
and the Employee originally adopted December 30, 2011 and most recently amended
and restated as of November 23, 2015 (the “2011 SERP”) or the Amended and
Restated Executive Long Term


9

--------------------------------------------------------------------------------









Compensation Agreement between the Company and the Employee originally adopted
effective August 14, 2007 and most recently amended and restated as of November
23, 2015. No rights are granted to the Employee under this Agreement other than
those specifically set forth herein.


11.          NO EMPLOYMENT AGREEMENT.  This Agreement is not an employment
policy or contract. It does not give the Employee the right to remain an
employee of the Company, nor does it interfere with the Company’s right to
discharge the Employee. It also does not require the Employee to remain an
employee or interfere with the Employee’s right to separate from service at any
time.


12.          AMENDMENTS.  The parties agree that no modification of the
Agreement may be made except by means of a written agreement signed by the
parties.  However, if the Company determines to its reasonable satisfaction that
an alteration or amendment of this Agreement is necessary or advisable so that
the Agreement complies with the Code or any other applicable tax law, then, upon
written notice to Employee, the Company may unilaterally amend this Agreement in
such manner and to such extent as the Company reasonably considers necessary or
advisable to ensure compliance with the Code or other applicable tax law.
Nothing in this paragraph shall be deemed to limit the Company’s right to
terminate this Agreement at any time and without stated cause.


13.          ASSIGNMENT OF RIGHTS; SPENDTHRIFT CLAUSE.  None of the Employee,
the Employee’s estate or the Employee’s beneficiary shall have any right to
sell, assign, transfer, pledge, attach, encumber or otherwise convey the right
to receive any payment hereunder. To the extent permitted by law, benefits
payable under this Agreement shall not be subject to the claim of any creditor
of the Employee, the Employee’s estate, or the Employee’s designated beneficiary
or subject to any legal process by any creditor of the Employee, the Employee’s
estate or the Employee’s designated beneficiary.


14.          BINDING EFFECT.  This Agreement shall bind the Employee, the
Company and their beneficiaries, survivors, executors, successors and assigns,
administrators and transferees.


15.          SUCCESSORS; BINDING AGREEMENT.  By an assumption agreement in form
and substance satisfactory to the Employee, the Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform this Agreement
had no succession occurred.


16.          TAX WITHHOLDING.  If taxes are required by the Code or other
applicable tax law to be withheld by the Company from payments under this
Agreement, the Company shall withhold any taxes that are required to be
withheld.


17.          GOVERNING LAW.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Washington.


10

--------------------------------------------------------------------------------









18.          NOTICES.  All notices, requests and demands given to or made
pursuant hereto shall be in writing and shall be delivered or mailed to any such
party at its address which:




a.
In the case of the Company shall be:

Sound Community Bank
2005 5th Avenue, Second Floor
Seattle, WA 98121
Attention:  Human Resources




b.
In the case of the Employee shall be:

Laura Lee Stewart
At her last address on
file with the Employer


Either party may, by notice hereunder, designate a changed address. Any notice,
if mailed properly addressed, postage prepaid, registered or certified mail,
shall be deemed to have been given on the registered date or that date stamped
on the certified mail receipt.


19.          SEVERABILITY.  In the event that any portion of this Agreement is
held to be invalid or unenforceable for any reason, it is hereby agreed that
such invalidity or unenforceability shall not affect the other portions of this
Agreement and that the remaining covenants, terms and conditions or portions
hereof shall remain in full force and effect, and any court of competent
jurisdiction may so modify the objectionable provision as to make it valid,
reasonable and enforceable.


20.          RELEASE OF CLAIMS.  Notwithstanding the foregoing provisions of
this Agreement, the Company will not be obligated to make any payments to the
Employee under this Agreement unless the Employee has signed a release of claims
in favor of the Company and its Affiliates in a form to be prescribed by the
Company, and all applicable consideration and rescission periods provided by law
have expired. Notwithstanding any other provision contained in this Agreement,
in the event the time period that the Employee has to consider the terms of such
general release (including any revocation period under such release) commences
in one calendar year and ends in the succeeding calendar year, then the payments
shall not commence until the succeeding calendar year.


21.          COMPLIANCE WITH CODE SECTION 409A.  The Company and the Employee
intend that their exercise of authority or discretion under this Agreement shall
comply with Section 409A of the Code. The payments under paragraph 5 of this
Agreement shall be deemed exempt from Section 409A of the Code to the fullest
extent possible in reliance upon the separation pay plan exemption and/or the
short-term deferral exemption.  Notwithstanding anything herein to the contrary
in this Agreement, to the extent that any benefit under this Agreement that is
nonqualified deferred compensation (within the meaning of Section 409A of the
Code) payable upon Employee’s termination of employment, such payment(s) shall
be made only upon Employee’s “Separation from Service” pursuant to the default
definition in Treasury


11

--------------------------------------------------------------------------------









Regulation Section 1.409A-1(h). To the extent permitted by Section 409A, amounts
payable under paragraph 5 which are considered deferred compensation shall be
treated as payable after amounts which are not considered deferred compensation
(i.e., which are exempt from Section 409A of the Code).


(Signature page follows)





















































12

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.


Date: January 25, 2019
 
/s/Laura Lee Stewart
   
Laura Lee Stewart
   
Accepted for Sound Community Bank:



Date: January 25, 2019
By:
/s/Tyler Myers
   
Tyler Myers
 
Its:
Chairman of the Board


















































13